DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 37-39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grand (U.S. Patent No. 8,675,280 B2) in view of Yokota et al. (U.S. Patent No. 4,822,998 A).
Regarding claim 37, Grand discloses a method of making an optical sensor device, comprising:
depositing a first mirror on a substrate (FIG. 6A: first mirror m1 deposited on substrate S, see col. 6, line 30);
depositing four spacer layers on the first mirror (FIG. 6B: d1/m2/d2/m3),

wherein a third sum of thicknesses of the four spacer layers for a third channel is different from the first sum of thicknesses and the second sum of thicknesses (FIG. 1:Z3, see col. 6, line 47), and
wherein a fourth sum of thicknesses of the four spacer layers for a fourth channel is different from at least one of the first sum of thicknesses, the second sum of thickness, or the third sum of thicknesses (as seen in FIG. 3, Grand teaches an array of 16 channels distributed between three colors with each color corresponding to a particular some of thicknesses in that channel. So the “first channel” of Grand corresponding to thickness in zone Z1 is set for a red color, the “second channel” of Grand corresponding to thickness in zone Z2 is set for a green color, and the “third channel” of Grand corresponding to thickness in zone Z3 is set for a blue color. These are, however, just three of the 16 channels of the array. Any of the remaining 13 channels can be selected and its thickness will either be thickness Z1, Z2, Z3 depending the corresponding color. As such, no matter what channel is chosen to represent “a fourth channel” its sum of thicknesses of the four spacer layers will be different from two of the first sum, second sum, or third sum).
Grand discloses each channel corresponds with a particular sensor element for a particular color, but is silent in respect to a step of aligning the substrate with sensor elements. 
Yokota discloses depositing the spacers on a substrate and aligning the substrate with sensor elements (see col. 5, line 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yokota to the teachings of Grand so as to ensure the sensor elements correspond to filters of the correct wavelength (see col. 5, lines 47-59).
Regarding claim 38, Grand discloses the four spacer layers comprise a first layer and a second layer (under the broadest reasonable interpretation, d1/m1 comprises the first layer and d2/m3 comprises the second layer), and

Regarding claim 39, Grand discloses the four spacer layers comprise a layer that includes a group of four or more channels associated with a thickness (FIG. 6A depicts three channels, however, as seen in FIG. 3 the spacer layers may comprise 16 channels), and
wherein the thickness causes a particular wavelength of light to be directed toward a corresponding optical sensor of the sensor elements (see col. 6, lines 46-59).
Regarding claim 41, Grand, as previously modified by Yokota, discloses the four spacer layers comprise a layer (FIG. 6A: combination of spacer layers forms a layer);
wherein the layer includes sixteen channels that correspond to the sensor elements (FIG. 3 shows 16 channels); and
and wherein the sixteen channels include the first channel, the second channel, and the third channel (the color channels Z1/Z2/Z3 are reflected in the matrix of FIG. 3).

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. Examiner notes that the language of claim 37 only requires the fourth sum to be different from “at least one of” of the first, second, or third thicknesses. As discussed in the rejection above, this is taught by Grand, and is actually required by the structure of Grand. Were the limitation to require the fourth sum to be different from each of the first, second, and third sums the limitation would overcome the Grand reference. However, as discussed in previous communications even such a limitation would not necessarily overcome the prior art of record including Wehner (U.S. Patent No. 8,559,113 B2) which teaches arrays having groups of four channels with each of the four channels having different thicknesses.
To overcome this reference as well, discussion was held over including an additional limitation requiring a fifth channel having a fifth sum of thicknesses. Examiner has indicated that this limitation would overcome the prior art. However, Examiner cautions that this limited to the requirement that each of the five sums differs from each of the other four. Language requiring the sum to different from “at least one” would not be sufficient for reasons similar to those discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819